Citation Nr: 1814509	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.   Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for degenerative disc disease and articular facet change of the cervical spine (a neck disorder).

4.  Entitlement to service connection for abrasion, right patella, claimed as a right leg disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disorder, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	J. Nathaniel Guin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel

INTRODUCTION

The Veteran had active duty service from June 1972 to June 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the RO in Montgomery, Alabama.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues concerning service connection for disorders of the left and right shoulder, left and right knee, left leg and neck are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an October 2007 rating decision, the RO continued a previous final denial of the Veteran's claims for service connection for disorders of the left knee and leg; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's October 2007 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claims for service connection for disorders of the left knee and leg, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's October 2007 rating decision which continued a previous final denial of service connection for disorders of the left knee and leg, is final.  38 U.S.C. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for disorders of the left knee and leg.  38 U.S.C. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2007 rating decision, the RO continued a previous final denial of service connection for disorders of the left knee and leg, on the basis that there was no nexus to service.

Evidence received since the time of the RO's October 2007 rating decision includes testimony from the Veteran alleging that such disorders were incurred in service, and that they are related to an in-service trampoline accident and/or motor vehicle accident.

The Board notes that the Veteran's service treatment records establish that he was involved in both a trampoline accident and motor vehicle accident, and elsewhere  there are records showing complaints related to the knees and legs.  To date, there have been no etiological opinions obtained regarding these claimed disorders.

Here, the Veteran's testimony was not before adjudicators when the Veteran's claim was last denied in October 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for disorders of the left knee and leg, and triggers VA's duty to provide a medical examination.  As per Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), this obligation to provide a medical examination raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claims are reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a left knee disorder is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a left leg disorder is reopened.

REMAND

Further development is necessary prior to adjudication of the remaining issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate medical records from the Birmingham, Alabama VA facility, dated in approximately 1978, identified during the Veteran's Board hearing, with the Veteran's electronic claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Make another attempt to obtain the Veteran's Social Security Administration (SSA) records.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his claimed right shoulder disorder, left shoulder disorder, cervical spine disorder, right knee disorder, left knee disorder and left leg disorder.  The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail. 

Following a review of the record, for each claimed disorder, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disorder is related to the Veteran's military service, to include his in-service trampoline accident and motor vehicle accident, documented in his service treatment records.

The examiner should note complaints in the Veteran's service treatment records regarding his neck, right shoulder, bilateral legs and right knee.

A complete rationale for all opinions expressed must be provided.  A medical opinion based solely on the absence of documentation of symptoms in the record is inadequate.

4.  Readjudicate the appeal.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


